DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14, drawn to a Vibrio organism, and the species (A), arabinose-induced promoter, in the reply filed on October 5, 2021 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 5, 2021.
Claims 6 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 5, 2021.
Claims 1-5 and 8-14 are being examined on the merits.

Priority
This application is filed under 35 U.S.C. 121 as a divisional application of U.S. non-provisional application no. 15/367,106, filed on December 1, 2016, now U.S. Patent No. 10,377,997, which claims domestic priority under 35 U.S.C. 119(e) to U.S. provisional application 62/261,758, filed on December 1, 2015.
119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a), except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
Regarding claim 1, while the ‘758 provisional application provides adequate descriptive support for an inducible promoter 5’ to a nucleic acid sequence encoding a T7 RNA polymerase, the ‘758 provisional application fails to provide adequate support for the broader limitation of “a modified regulatory element 5’ to the nucleic acid sequence encoding the T7 RNA polymerase that regulates translation of the T7 RNA polymerase” in claim 1. 
Regarding claim 8, the prior-filed ‘758 provisional application fails to provide adequate descriptive support for the limitation of “wherein the modified regulatory element 5' to the nucleic acid sequence encoding the T7 RNA polymerase is a weakened ribosome binding site”. 
Regarding claim 9, the prior-filed ‘758 provisional application fails to provide adequate descriptive support for the limitation of “the modified regulatory element that 
Regarding claim 11, the prior-filed ‘758 provisional application fails to provide adequate descriptive support for the generic limitation of “a deletion of at least one extracellular nuclease”. 
Regarding claim 13, while the prior-filed ‘758 provisional application provides adequate descriptive support for a doubling time of less than 10 minutes, the ‘758 provisional application fails to provide adequate support for the claim 1 limitation of “a doubling time of less than 15 minutes”. 
In the absence of descriptive support for the limitations of claims 1, 8, 9, 11, and 13 in the prior-filed provisional application, the claims are considered to have an effective filing date of December 1, 2016. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 29, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner. 

Claim Objections
Claims 2, 3, and 14 are objected to because of the following informalities:
A.	Claim 2 is objected to in the recitation of “a heterologous nucleic acid sequence regulated by the T7 RNA polymerase” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite, e.g., “a heterologous nucleic , wherein expression of the heterologous nucleic acid sequence is regulated by the T7 RNA polymerase”.
B.	Claim 3 is objected to in the recitation of “the nucleic acid sequence encoding the T7 RNA polymerase is regulated by an inducible promoter” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite, e.g., “the expression of the nucleic acid sequence encoding the T7 RNA polymerase is regulated by an inducible promoter”.
C.	Claim 14 is objected to in the recitation of “10k” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite, e.g., “10 kb”.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5 and 8-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
A.	Claim 1 (claims 2-5 and 8-14 dependent therefrom) is indefinite in the recitation of “modified regulatory element” because without a comparable reference, unmodified “regulatory element”, it is unclear as to how one of skill in the art determines whether a regulatory element is or is not modified. It is suggested that the applicant clarify the meaning of the phrase “modified regulatory element”.
B.	Claim 8 is indefinite in the recitation of “weakened ribosome binding site”. The term “weakened” in claim 8 is unclear absent a statement defining to what the strength 
C.	Claim 9 is indefinite in the recitation of “modified regulatory element that regulates translation of the T7 RNA polymerase reduces background expression by at least 30%”. In this case, it is unclear from the claims and the specification as to the intended level of background expression of the T7 RNA polymerase and it is also unclear as to what is a 30% or more reduction in the level of background expression of the T7 RNA polymerase. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


A.	Claims 1-5, 8, 9, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weinstock et al. (Nat. Methods 13:849-851, August 2016; cited on Form PTO-892; hereafter “Weinstock”). 
The claims are drawn to a Vibrio sp. organism comprising: 
a nucleic acid sequence encoding a T7 RNA polymerase and a modified regulatory element 5' to the nucleic acid sequence encoding the T7 RNA polymerase that regulates translation of the T7 RNA polymerase.
Vibrio natriegens with a chromosomally-integrated T7 RNA polymerase gene with an arabinose-inducible promoter (p. 850, column 1 and Figure 2). In view of the indefiniteness of the phrase “modified regulatory element”, the Vibrio natriegens of Weinstock is considered to be encompassed by claim 1. 
 Regarding claim 2, the reference of Weinstock discloses GFP expression is regulated by the T7 RNA polymerase (p. 850, column 1 and Figure 2).  
Regarding claim 4, the reference of Weinstock discloses the T7 RNA polymerase gene is integrated into the large chromosome (p. 850, column 1), i.e., chromosome I.  
Regarding claims 8 and 9, in view of the indefiniteness of the phrases “weakened ribosome binding site” and “reduces background expression by at least 30%”, the Vibrio natriegens of Weinstock is considered to be encompassed by claims 8 and 9. 
Regarding claims 11 and 12, Weinstock discloses the Vibrio natriegens has a deletion of the chromosomal Dns endonuclease (p. 851, column 1, bottom; p. 852, column 2, middle).
Regarding claim 13, Weinstock discloses the Vibrio natriegens has a doubling time of less than 10 minutes (p. 849, Abstract). 
Therefore, Weinstock anticipates claims 1-5, 8, 9, and 11-13 as written.

B.	Claims 1-3, 8, 9, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borgeaud et al. (PLoS One 8:e53952, 2013, 10 pages; cited on Form PTO-892; hereafter “Borgeaud”) as evidenced by Barer, M. R. (Medical Microbiology 
Regarding claims 1 and 3, the reference of Borgeaud discloses a Vibrio cholerae with a chromosomally-integrated T7 RNA polymerase gene with an inducible promoter (p. 2, column 1 and Figure 1). In view of the indefiniteness of the phrase “modified regulatory element”, the Vibrio cholerae of Borgeaud is considered to be encompassed by claim 1. 
Regarding claim 2, Borgeaud discloses the Vibrio cholerae further comprises a GFP reporter, wherein the expression of the GFP is regulated by the T7 RNA polymerase (p. 4, Figure 3). Alternatively, Borgeaud discloses integrating a T7 RNA polymerase promoter upstream of the tcp gene cluster. Given that the entire chromosome including the tcp gene cluster of Borgeaud’s Vibrio cholerae is heterologous to Vibrio cholera, the Vibrio cholerae of Borgeaud is considered to comprise a heterologous nucleic acid sequence regulated by the T7 RNA polymerase.
Regarding claims 8 and 9, in view of the indefiniteness of the phrases “weakened ribosome binding site” and “reduces background expression by at least 30%”, the Vibrio cholerae of Borgeaud is considered to be encompassed by claims 8 and 9. 
Regarding claim 13, Borgeaud does not disclose the doubling time of Vibrio cholerae. Evidentiary reference Barer is cited in accordance with MPEP 2131.01 to show that Vibrio cholerae has a doubling time of 13 minutes (p. 41, column 1, bottom). 
Regarding claim 14, Borgeaud depicts the tcp gene cluster regulated by the T7 RNA polymerase (p. 5, Figure 4A), which is at least 10 kb in size. 
Therefore, Borgeaud anticipates claims 1-3, 8, 9, 13, and 14 as written.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


A.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Weinstock (supra).
Claim 10 is drawn to the organism of claim 2 wherein the heterologous nucleic acid sequence encodes a heterologous protein, and further encodes a signal sequence for secretion of the heterologous protein.
The relevant disclosures of Weinstock as applied to claims 1-5, 8, 9, and 11-13 are set forth above. 
Regarding claim 10, Weinstock further discloses that a desirable characteristic of a protein-production host is the ability to secrete proteins directly into the growth medium and discloses the identification of a putative secretion tag that could potentially be leveraged to secrete recombinant proteins (p. 850, columns 1-2). 
In view of the further disclosure of Weinstock, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the identified secretion tag for secretion of a heterologous protein. One would have been motivated to and would have had a reasonable expectation of success to do this because of the express 

B.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Borgeaud (supra) in view of Heidelberg et al. (Nature 406:477-484, 2000; cited on Form PTO-892; hereafter “Heidelberg”).
The relevant disclosures of Borgeaud as applied to claims 1-3, 8, 9, 13, and 14 are set forth above. 
While Borgeaud discloses integrating a T7 RNA polymerase gene into the chromosome of Vibrio cholerae, Borgeaud does not specify chromosome I. However, it was well-known in the prior art that the genome of Vibrio cholerae comprises only two chromosomes (see Heidelberg).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Borgeaud and Heidelberg to chromosomally integrate the T7 RNA polymerase gene into chromosome I of Vibrio cholerae. One would have been motivated to and would have had a reasonable expectation of success to do this because Borgeaud discloses integrating a T7 RNA polymerase gene into the chromosome of Vibrio cholerae yet does not specify which chromosome and since Vibrio cholerae has two chromosomes, one would have recognized that either chromosome is a target for integration. Therefore, the organism of claim 4 would have been obvious to one of ordinary skill in the art before the effective filing date.

supra).
Claim 5 is drawn to the organism of claim 3 wherein the inducible promoter is induced by arabinose. 
The relevant disclosures of Borgeaud as applied to claims 1-3, 8, 9, 13, and 14 are set forth above. 
Regarding claim 5, Borgeaud further discloses that a disadvantage of using the T7 expression system is expression of T7 RNA polymerase even in the absence of inducer and that as a next step, the lacUV5 promoter preceeding the T7 gene will be exchanged for the arabinose-inducible PBAD promoter, which has been used with great success in earlier studies (p. 9, column 1, bottom). 
In view of the further disclosure of Borgeaud, it would have been obvious to one of ordinary skill in the art before the effective filing date to exchange the lacUV5 promoter preceeding the T7 gene with the arabinose-inducible PBAD promoter. One would have been motivated to and would have had a reasonable expectation of success to do this because of the express disclosure of Borgeaud. Therefore, the organism of claim 5 would have been obvious to one of ordinary skill in the art before the effective filing date.

D.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Borgeaud (supra) in view of Hirst et al. (Proc. Natl. Acad. Sci. 81:7752-7756, 1984; cited on Form PTO-892; hereafter “Hirst”).

Borgeaud does not teach or suggest a signal sequence for secretion. 
The reference of Hirst teaches recombinantly expressing and secreting E. coli enterotoxins using a Vibrio cholerae expression host (p. 7752, Abstract; p. 7753, column 2), which may be of use in vaccine development (p. 7755, column 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Borgeaud and Hirst to use the T7 expression system of Borgeaud for expression and secretion of E. coli enterotoxins in a Vibrio cholerae expression host. One would have been motivated to and would have had a reasonable expectation of success to do this because Borgeaud discloses an inducible expression system for Vibrio cholerae and Hirst teaches a desire to recombinantly express and secrete E. coli enterotoxins using a Vibrio cholerae expression host for vaccine development. Therefore, the organism of claim 10 would have been obvious to one of ordinary skill in the art before the effective filing date.

E.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Borgeaud (supra) in view of Blokesch et al. (J. Bacteriol. 190:7232-7240, 2008; cited on Form PTO-892; hereafter “Blokesch”).
The relevant disclosures of Borgeaud as applied to claims 1-3, 8, 9, 13, and 14 are set forth above. 
Claim 11 is drawn to the organism of claim 1 further comprising a deletion of at least one extracellular nuclease.

Borgeaud does not teach or suggest deleting an extracellular nuclease.
The reference of Blokesch teaches constructing a mutant Vibrio cholerae with a deletion of the extracellular nuclease Dns (p. 7234, column 1, bottom) and that in the absence of Dns, transformation frequencies of Vibrio cholerae are significantly higher (p. 7232, Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Borgeaud and Blokesch to delete the Dns gene in the Vibrio cholerae of Borgeaud. One would have been motivated to do this in order to increase the transformation efficiency of the Vibrio cholerae Borgeaud and one would have had a reasonable expectation of success because Blokesch teaches constructing a mutant Vibrio cholerae with a deletion of the extracellular nuclease Dns. Therefore, the organism of claims 11 and 12 would have been obvious to one of ordinary skill in the art before the effective filing date.

Conclusion
Status of the claims:
Claims 1-20 are pending.
Claims 6, 7, and 15-20 are withdrawn from consideration.
Claims 1-5 and 8-14 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656